Pfeifer, J.,
concurring. I concur with the legal determinations made by the majority because I do not believe that Section 9, Article XVIII of the Ohio Constitution clearly prevails over Section 14, Article XVIII. The two provisions in the Constitution contradict one another. After reviewing the brief submitted by the intervenor Secretary of State, I conclude that our decision in State ex rel. Huebner v. W. Jefferson Village Council (1995), 72 Ohio St.3d 589, 651 N.E.2d 1001, is impractical and that the majority’s new approach is the better way to harmonize these conflicting provisions of the Ohio Constitution.